Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The application of Jeffrey Francis Pzynski for Student Life Organization, Population And Emergency Management System And Method filed 8/25/21 has been examined. Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7,12-13,17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buscemi US Patent 10735889.

         Regarding claim 1, Buscemi et al. teaches a system adapted to track students on a campus comprising:
a user device provided to each student (112,col. 4 lines 64-65); apparatus for reporting location of user devices to a server configured to send reports to the server on entry of user devices to buildings or classrooms (col. 4 line 64-col. 5 line 24); the server configured to identify users including students from user device identifications and to update location data and class attendance data associated with students upon receiving location reports from user devices assigned to those students (col. 5 line 20-34); and the server configured to provide current location reports for all students from the location data, the current location reports including reports of students present in particular classrooms (col. 7 lines 3-17).
     Regarding claim 2, Buscemi teaches the server is further configured to update grade data where attendance is considered in grades (test is given in class, col. 13 lines 14-19),
       Regarding claim 3, Buscemi teaches the server is further configured to transmit messages to user devices according to location data associated with the students (beacon signal is transmitted  to the student wireless device based on the student located in a particular classroom, col. 5 line 55-col. 6 line 4).
         Regarding claim 7, Buscemi teaches the apparatus for reporting location of user devices comprises a nearfield radio transponder in user devices and a plurality of nearfield radio transceivers disposed at a plurality of locations on the campus (access point 106, transmit wireless signal inside classroom and user device detect and respond to wireless signal, col. 5 lines 23-29).
       Regarding claim 12, Buscemi teaches a method of tracking students on a campus comprising: issuing a user device having a user device identification to each of a plurality of students (112,col. 4 lines 64-65); reporting location of user devices to a server on entry of user devices to buildings or classrooms (col. 4 line 64-col. 5 line 24); identifying students from the user device identifications and updating location data and class attendance data associated with students (col. 5 line 20-34); and providing current location reports for all students from the location data, the current location reports including reports of students present in particular classrooms (col. 7 lines 3-17).
        Regarding claim 13, Buscemi teaches  updating grade data ( col. 13 lines 14-19),
         Regarding claim 17, Buscemi teaches reporting location of user devices includes interrogating a nearfield radio transponder in user devices by nearfield radio transceivers disposed on the campus (beacon signal is transmitted  to the student wireless device based on the student located in a particular classroom, col. 5 line 55-col. 6 line 4).
.       Regarding claim 20, Buscemi teaches the attendance data is integrated into a student-modifiable event calendar (schedule) recorded on the server (col. 2 lines 5-14, col. 13 lines 20-30).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buscemi US Patent 10735889 in view of Munir US Patent 10,789,706.
Regarding claims 4 and 14, Buscemi is silent on teaching the apparatus for reporting location of user devices comprises a barcode reader within each user device, and a plurality of barcodes posted at entrances of buildings and classrooms on the campus, with the user devices configured to send scanned barcodes to the server. Munir in an analogous art teaches the apparatus for reporting location of user devices comprises a barcode reader within each user device, and a plurality of barcodes posted at entrances of buildings and classrooms on the campus, with the user devices configured to send scanned barcodes to the server (col. 6 lines 13-40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Buscemi as disclosed by Munir because modification represent the substitution of one location determining means for another for producing the predictable result of location determination. 
Claim(s)  5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buscemi US Patent 10735889 in view Al-Shaikh et al. US Patent Application Publication 20190172279.
        Regarding claims 5-6 and 15-16, Buscemi is silent on teaching the apparatus for reporting location of user devices comprises a global positioning system (GPS) receiver within each user device, with each user device configured to send locations determined by the GPS receiver to the server. Al-Shakh in an analogous art teaches the apparatus for reporting location of user devices comprises a global positioning system (GPS) receiver within each user device, with each user device configured to send locations determined by the GPS receiver to the server (paragraph 031) and teaches identify user devices in particular buildings and classrooms on campus by comparing locations determined by GPS receivers to geolocation data (paragraph 083).
.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Buscemi as disclosed by Al-Shaikh because modification represent the substitution of one location determining means for another for producing the predictable result of location determination.
 
Claim(s) 8-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buscemi US Patent 10735889 in view of Galvez US Patent Application Publication 20200066129.
       Regarding claims 8-10 and 18-19 Buscemi teaches the server is configured to distinguish entry and exit of users from buildings on the campus from time differences between detections of user devices at paired nearfield radio transponders. Galvez in an analogous art teaches the server is configured to distinguish entry and exit of users from buildings on the campus from time differences between detections of user devices at paired nearfield radio transponders (paragraph 08,012). Galvez also teaches the server is further configured to provide parental reports of student attendance (paragraph 04,10) and teaches at least one bus is configured with apparatus for reporting location of user devices (paragraph 04,.010).
.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Buscemi as disclosed by Galvez because such modification improves the process of tracking the student by providing a more precise tracking of the student and further allowing parents to be notify of a student whereabout. 


.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683